Title: Abigail Adams to John Adams, 18 January 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Janry 18th 1794
          
          I received two day ago yours of Jan’ry 6th with the Pamphlet, and last Evening our Son brought me yours of the 9th. When he comes, his first request is, to read all the Letters which I have received since his last visit. I usually grant him this indulgence. the compliment of “Learning force of Reasoning Style” &c barely compensated for the censure which follow’d. he felt it a little hard to have it upon both sides, for I had given him the week before, a similar hint respecting Barnevelt. I reminded him of Swift (I believe it was), who read all his peices to his Housekeeper, and if they passd with her, he ventured to offer them to the publick. in his last Number he corrected himself, but as for Columbus, I own it was not two high seasond for me, considering the intemperance, and contemptable Arrogance of the Man; whose conduct he Reprobated; in Rank of Life he was more than his equal; in Age no great difference, in Learning in Talants, in Wisdom, in Integrity: no man of common judgment would dispute the palm;
          This post will bring you the speach of the Leiut Govenour “they call it an old woman’s speach” but I would deny my sex, if any old woman in the Country would have made a speach so little to the purpose. not one word Relating to the Buisness of the Common Wealth or the affairs of the State but a long Farago, to prove what every child knows, that all men have equal Natural Rights. his Head seems to be turnd with some vague Ideas about Liberty and equality. whether he had an Idea that his want of Property might be an objection in the minds of some against voting him into the Chair— and this was addrest to his fellow citizens to remove that obstical. I am perfectly at a loss to fathom his views. then he must lug in France to shew his attachment to that part of the Nation who have so wisely leveld all distinction. the Speach has tincture of the Jacobine Spirit, and is a convinceing proof that he is wholy unfit for the

chair. The Attorney General has withdrawn his Name from the Jacobine Society, having met once with them; and dissaproveing; as he says their views. he desires that all his Friends would publickly anounce this. our General court it is said, dissaprove this new Erected Tribunal. mr S. might think his popularity endangerd. Such is the Hypocricy of the Man, that I could believe him influenced by any motive, rather than a disgust from proper principals. Americanus and Barnevelt met the other Evening at a wedding visit, to a Brother Lawyer. the company was numerous. A. enterd and in the most cordial manner caught B——s hand. how do you Brother, said he shaking it. B. Bowd and replied very well. Well Brother, When do you open the Theater? to which B. answerd, by saying what do you propose to do with the Law mr Attorney General? Why I mean to go when it opens, & take with me the L. Govenour Deacon Newal Parson Eackly and some other good folks; and as you are state Attorney you must take care of that, to which B. in good humour replied that he hoped the Attorney General would not oblige the state Attorney to prosecute him. one of the company whisperingly say’d is not this curious to see Americanus & Barnevelt, so perfectly good humourd? it seems that mr Attorney General excused himself from attending the court of sessions, and requested the court to appoint some person in his Room, & they appointed their former one.
          Mr Jeffersons designd resignation tho long talkd of, was not fully credited untill it took place. the reason given for it by the French partizans, is that the Nature of his office obliged him to lend his Name to measures which militated against his well known principals; and give a sanction to Sentiments which his Heart disapproved. if this is true he did wisely to withdraw. they say that he will now appear as the supporter of Genet, and they consider him as all their own, but I have always reluctantly believed ill of him, and do not credit these reports. yet I know mr Jefferson to be Deficient in the only Sure and certain security, which binds man to Man & renders him responsible to his Maker.
          As I am not in the Secrets of the Cabinet, I can only judge from what comes to light, and there is sufficient visible to make me very anxious for my Country. it was certainly the intention of the National convention to embroil us with all their Enemies, and they chose a fit instrument for the purpose. I think from Genets instructions that they were quite ignorant of our Government and constitution. The President has a most difficult and Arduous Task. May he

have that wisdom which is from above, which is profitable both for to direct and Counsel.
          I pray in return for the many kind inquiries Mrs Washington is pleasd to honour me with, that you would present her my affectionate Regard and best wishes for her Health and happiness— Miss Louissa present her Respectfull Duty to Mrs Washington & her Love to miss Custos. Remember me, to mrs otis & miss Harriet, tell mrs otis she must write to me and tell me all she knows about our old Friends and acquaintance. I hope You have calld to see mrs Powel in her affliction. to mrs Dalton and Family remember me affectionatly. tell miss Polly I saw mr Cranch from Haverhill a few days since, that mr White was well, and I sent him word that I approved his taste, and thought him quite right not to permit Philadelphia to Rob us of so amiable a young Lady. my Love to son Thomas. we are in our Family well tho a slow Nervious fever prevails in some instances here & in Several other places— the weather changes so suddenly from one extreem to an other that it will generate sickness. it is a very poor winter for Buisness. we have not had snow enough to use a Sled at all & the Ground frequently so Rough as to render wheals impractacable.—
          I presume you must have received the acknowledgment you mention before this time.
          Let Brisler know that his wife was well yesterday.—
          Yours most affectionatly
          
            A Adams
          
        